                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


DANE S. FIELD,                      CIV. NO. 19-00573 LEK-KJM

                  Plaintiff,

     vs.

PNC BANK, N.A., MICHAEL ALDEN
SMITH, FEDERAL HOME LOAN
MORTGAGE CORPORATION,

                  Defendants.


       ORDER ADOPTING RECOMMENDATION TO DISTRICT COURT TO
 WITHDRAW REFERENCE IN ORDER TO SCHEDULE AND CONDUCT JURY TRIAL

           On October 23, 2019, United States Bankruptcy Judge

Robert J. Faris issued a Recommendation to District Court to

Withdraw Reference to Schedule Jury Trial (“Recommendation”), in

which he recommended that the district court withdraw the

reference for this adversary proceeding for the limited purposes

of opening a civil case and setting a date for a jury trial.

[Dkt. no. 1-2.]    Judge Faris also recommended that the district

court leave the proceeding in the bankruptcy court for all other

purposes until ninety days prior to the trial date to facilitate

the prompt resolution of this matter and to allow the bankruptcy

court to set meaningful deadlines for the completion of all

pretrial matters.    [Id. at 3.]
          Having considered Judge Faris’s Recommendation and

good cause appearing therefore, this Court HEREBY WITHDRAWS the

reference as detailed above.   A Scheduling Conference to set a

trial date and deadlines for trial-related submissions shall be

held before United States Magistrate Judge Kenneth J. Mansfield

on Thursday, November 14, 2019, at 9:45 a.m.   Judge Faris shall

retain jurisdiction over the adversary proceeding for all other

purposes until ninety days prior to the trial date to facilitate

the prompt resolution of this matter and to set meaningful

deadlines for the completion of all pretrial matters.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, November 8, 2019.




DANE S. FIELD VS. PNC BANK, NA., ET AL; CV 19-00573 LEK-KJM;
ORDER ADOPTING RECOMMENDATION TO DISTRICT COURT TO WITHDRAW
REFERENCE IN ORDER TO SCHEDULE AND CONDUCT JURY TRIAL




                                 2
